1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   PRICE SIMMS HOLDINGS LLC, dba          No. 2:18-cv-01851 WBS KJN
     Price Simms Auto Group, a
13   California Limited Liability
     Company; MARIN LUXURY
14   CARS, LLC dba Land Rover Marin,        ORDER RE: MOTION TO WITHDRAW
     a California limited liability
15   company; PRICESIMMS PA, LLC dba
     McLaren San Francisco and Volvo
16   Palo Alto, a California limited
     liability company; PRICE CARS
17   SR, LLC dba Toyota Marin and
     Scion Marin (a/k/a Toyota &
18   Scion Marin and Toyota Marin
     Used Cars), a California limited
19   liability company; PRICESIMMS
     FAIRFIELD, LLC dba Mercedes Benz
20   of Fairfield, a California
     limited liability company;
21   PRICE-SIMMS FORD, LLC dba Ford
     Lincoln Fairfield, a California
22   limited liability company; and
     PRICE SIMMS, INC. dba Toyota
23   Sunnyvale, a California
     corporation,
24
                 Plaintiffs,
25
         v.
26
     CANDLE3, LLC, a Colorado limited
27   liability company,

28
                                        1
1
                   Defendant.
2

3
                                 ----oo0oo----
4
                Attorney George W. Wolff has moved to withdraw as
5
     counsel for defendant Candle3, LLC (“Candle3”) because defendant
6
     has purportedly not paid outstanding invoices for legal fees and
7
     has not cooperated with counsel in the preparation and conduct of
8
     this matter. (Docket No. 93.)    Because Candle3 is a corporation,
9
     Mr. Wolff’s withdrawal would leave it unrepresented and therefore
10
     unable to “file any pleadings, make or oppose any motions, or
11
     present any evidence to contest liability.”    Caveman Foods, LLC
12
     v. Ann Payne’s Caveman Foods, LLC, 2:12-1112 WBS DAD, 2015 WL
13
     6736801, at *2 (E.D. Cal. Nov. 4, 2015) (collecting cases).
14
                The court held a hearing on the motion on January 14,
15
     2020.    At the hearing, Candle3’s president, Jim White,
16
     represented to the court that the defendant would soon retain new
17
     counsel, who would handle future proceedings in this action.
18
     Pursuant to the discussion at the hearing, defendant shall retain
19
     new counsel on or before January 27, 2020.    Once new counsel is
20
     retained, defendant shall file a notice of substitution of
21
     counsel with the court, signed by defendant, Mr. Wolff, and new
22
     defense counsel.
23
                A Status Conference is set for February 3, 2020 at 1:30
24
     p.m.    If defendant’s notice of substitution is on file before
25
     January 27, 2020, Mr. Wolff’s motion will be moot, and only new
26
     counsel must appear.    If a notice of substitution is not on file
27
     by that date, White and Mr. Wolff are required to appear at the
28
                                       2
1    February 3, 2020 hearing.     Upon substitution, Mr. Wolff shall

2    turn over all materials relevant to the representation of Candle3

3    to new counsel.

4              IT IS SO ORDERED.

5    Dated:   January 15, 2020

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        3
